DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10 2018 211 105.7, filed on 07/05/2018 in Germany.

Information Disclosure Statement
The IDS filed on 01/05/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 01/05/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9, 15-17 and 20 are rejected under 35 U.S.C. 102(a)91) as being anticipated by Kadoya et al. [US 2006/0171127].
Regarding claims 1 and 9, Kadoya et al., disclose an electronics module (figures 1-8) for a transmission control unit, comprising:
a printed circuit board (5, figure 7) populated with a plurality of electronic components (7, 8, 9, 11 and 15, figure 7) that are attached and electrically connect to at least one of an upper surface (7, 8, 9 and 11, figure 7) and a lower surface (15, figure 7) of the printed circuit board;
a media-tight protective layer (3, figure 7),
wherein the media-tight protective layer covers one or more of the electronic components (media-tight protective layer 3 enclosed the components 11, figure 7) and connecting points between the one or more electronic components and the printed circuit board (figure 7); and
a cooling element (6c/6d, figure 7) on at least one side (the top side of the printed circuit board 5, figure 7) of the printed circuit board for cooling at least one of the electronic components,
wherein the cooling element is connected to the printed circuit board and houses the electronic components that are to be cooled (6c/6d, figure 7), and
wherein the media-tight protective layer  covers a transition region (a periphery of the cooling element is encapsulated by the media-tight protective layer 3, figures 7 and 3) between the printed circuit board and the cooling element along the entire periphery of the cooling element.
Regarding claim 2, Kadoya et al., disclose wherein the cooling element is glued onto the printed circuit board (the cooling element 6c/6d is adhesive onto the printed circuit board 5, paragraph 0084).
Regarding claim 3, Kadoya et al., disclose wherein the connection (an end of the cooling element is connected on a surface of the printed circuit board through an adhesive, figure 7) of the cooling element to the printed circuit board is not media-tight.
Regarding claim 6, Kadoya et al., disclose at least one of a thermally conductive adhesive (10, figure 7), paste, and film located between the electronic components and the cooling element.
Regarding claim 7, Kadoya et al., disclose wherein the printed circuit board is a flexible board (paragraph 0067), and wherein the printed circuit board is formed in part by rigid (a portion of the flexible printed circuit board is sealed by the protective layer 3, figure 7) and in part by flexible printed circuit board elements (a portion of the flexible printed circuit board enclosed by the cooling element, figure 7).
Regarding claim 15, Kadoya et al., disclose a transmission control unit (figures 1-8), comprising:
an electronics module (figure 7) comprising: 
a printed circuit board (5, figure 7) populated with a plurality of electronic components (7, 8, 9, 11 and 15, figure 7) that are attached and electrically connect to at least one of an upper surface (7, 8, 9 and 11, figure 7) and a lower surface (15, figure 7) of the printed circuit board;
a media-tight protective layer (3, figure 7), 
wherein the media-tight protective layer covers one or more of the electronic components (media-tight protective layer 3 enclosed the components 11, figure 7) and connecting points between the one or more electronic components and the printed circuit board (figure 7); and
a cooling element (6c/6d, figure 7) on at least one side (the top side of the printed circuit board 5, figure 7) of the printed circuit board for cooling at least one of the electronic components, 
wherein the cooling element (6c/6e, figure 7) is connected to the printed circuit board and houses the electronic components that are to be cooled, and
wherein the media-tight protective layer  covers a transition region (a periphery of the cooling element is encapsulated by the media-tight protective layer 3, figures 7 and 3) between the printed circuit board and the cooling element along the entire periphery of the cooling element; and
a carrier plate (4, figure 7);
wherein the printed circuit board in the electronics module is placed on the carrier plate (figure 7), and 
wherein the transmission control unit is designed to be surrounded by transmission fluid (moving air is surrounded the electronic device, figure 7).
Regarding claim 16, Kadoya et al., disclose wherein the cooling element is glued onto the printed circuit board (the cooling element 6c/6d is adhesive onto the printed circuit board 5, paragraph 0084).
Regarding claim 17, Kadoya et al., disclose wherein the connection (an end of the cooling element is connected on a surface of the printed circuit board through an adhesive, figure 7) of the cooling element to the printed circuit board is not media-tight.
Regarding claim 20, Kadoya et al., disclose at least one of a thermally conductive adhesive (10, figure 7), paste, and film located between the electronic components and the cooling element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoya et al., in view of Ott [US 2015/0022976].
Regarding claim 4, Kadoya et al., disclose the claimed invention except for wherein the cooling element has a collar running at least partly along its periphery, and wherein the collar is adjacent to the printed circuit board.
	Ott discloses an electronic module (1, figures 1a-b and 2a-b) comprising at least one component being mounted on a printed circuit board (2, figures 1a-b and 2a-b), and at least one cooling element (4, figures 1a-b and 2a-b ) is enclosed on the at least one component and wherein the cooling element has a collar (a periphery extended portion therefrom the cooling element 4 on a region 26, figures 1a and 2a) running at least partly along its periphery, and wherein the collar is adjacent to the printed circuit board (figures 1a-b and 2a-b).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the cooling element design including a peripheral collar of Ott for the cooling element of Kadoya et al., for the purpose of providing a stabilization of a cooling element when it mounts and enclose a component on a printed circuit board.
Regarding claim 5, Kadoya et al., disclose the claimed invention except for wherein a section of the protective layer is formed between the collar on the cooling element and the printed circuit board.
Ott discloses an electronic module (1, figures 1a-b and 2a-b) comprising at least one component being mounted on a printed circuit board (2, figures 1a-b and 2a-b), and at least one cooling element (4, figures 1a-b and 2a-b ) is enclosed on the at least one component and wherein the cooling element has a collar (a periphery extended portion therefrom the cooling element 4 on a region 26, figures 1a and 2a) running at least partly along its periphery, and wherein the collar is adjacent to the printed circuit board (figures 1a-b and 2a-b).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the cooling element design including a peripheral collar of Ott for the cooling element of Kadoya et al., and wherein a section of the protective layer is formed between the collar on the cooling element and the printed circuit board, for the purpose of providing a peripheral collar being sealed by the protective layer on the printed circuit board.
Regarding claim 10, Kadoya et al., disclose the claimed invention except for wherein the cooling element is soldered onto the printed circuit board.
	Ott disclose further discloses the cooling element being welded/soldered onto the printed circuit board (41, figure 3c).
	It would have been to one of ordinary skill in the art at the time the invention was made to solder the cooling element onto the printed circuit board of Kadoya et al., as suggested by Ott, for the purpose of providing permanently secured the cooling element onto it printed circuit board.
 Regarding claim 11, Kadoya et al., disclose the claimed invention except for wherein the cooling element connected to the printed circuit board with a rivet.
Ott disclose further discloses the cooling element being riveted onto the printed circuit board (45, figure 3e).
	It would have been to one of ordinary skill in the art at the time the invention was made to rivet the cooling element onto the printed circuit board of Kadoya et al., as suggested by Ott, for the purpose of providing permanently secured the cooling element onto it printed circuit board.
Regarding claim 18, Kadoya et al., disclose the claimed invention except for wherein the cooling element has a collar running at least partly along its periphery, and wherein the collar is adjacent to the printed circuit board.
	Ott discloses an electronic module (1, figures 1a-b and 2a-b) comprising at least one component being mounted on a printed circuit board (2, figures 1a-b and 2a-b), and at least one cooling element (4, figures 1a-b and 2a-b ) is enclosed on the at least one component and wherein the cooling element has a collar (a periphery extended portion therefrom the cooling element 4 on a region 26, figures 1a and 2a) running at least partly along its periphery, and wherein the collar is adjacent to the printed circuit board (figures 1a-b and 2a-b).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the cooling element design including a peripheral collar of Ott for the cooling element of Kadoya et al., for the purpose of providing a stabilization of a cooling element when it mounts and enclose a component on a printed circuit board.
Regarding claim 19, Kadoya et al., disclose the claimed invention except for wherein a section of the protective layer is formed between the collar on the cooling element and the printed circuit board.
Ott discloses an electronic module (1, figures 1a-b and 2a-b) comprising at least one component being mounted on a printed circuit board (2, figures 1a-b and 2a-b), and at least one cooling element (4, figures 1a-b and 2a-b ) is enclosed on the at least one component and wherein the cooling element has a collar (a periphery extended portion therefrom the cooling element 4 on a region 26, figures 1a and 2a) running at least partly along its periphery, and wherein the collar is adjacent to the printed circuit board (figures 1a-b and 2a-b).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the cooling element design including a peripheral collar of Ott for the cooling element of Kadoya et al., and wherein a section of the protective layer is formed between the collar on the cooling element and the printed circuit board, for the purpose of providing a peripheral collar being sealed by the protective layer on the printed circuit board.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kadoya et al., in view of Teshome et al. [US 6,236,572].
Regarding claim 8, Kadoya et al., disclose the claimed invention except for wherein the printed circuit board is a multilayer printed circuit board.
	Teshome et al., disclose a printed circuit board assembly (128, figure 5) being formed a multilayer printed circuit board (136, 138, figure 5).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the printed circuit board design having a multilayer printed circuit board in the electronic device of Kadoya et al., as suggested by Teshome et al., for the purpose of providing a plurality of functionality of the multilayer printed circuit board such as supporting high component density and implementation of complex circuits.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kadoya et al., in view of Mayuzumi et al. [US 2008/0165511].
Regarding claim 12, Kadoya et al., disclose the claimed invention except for wherein the cooling element connected to the printed circuit board with a screw.
Mayuzumi et al., disclose a cooling element (18, figure 4) being mounted onto a printed circuit board (11, figure 4) using at least one screw (16, figure 4).
	It would have been to one of ordinary skill in the art at the time the invention was made to screw the cooling element onto the printed circuit board of Kadoya et al., as suggested by Mayuzumi et al., for the purpose of providing permanently secured the cooling element onto it printed circuit board.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoya et al., in view of the [DE 102015217572].
Regarding claims 13-14, Kadoya et al., disclose the claimed invention except for wherein the cooling element connected to the printed circuit board with a latch and/or a clip connection.
	The [DE 102015217572] discloses an electronic device (figures 1-5) comprising a cooling element (4, figures 1-5) being connected onto a printed circuit board (2, figures 1-5) by using a latch and/or a clip connection (8 & 6, figure 5).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the latch and/or clip connection member to lock the peripheral collar of the cooling element onto the printed circuit board of Kadoya et al., as suggested by the DE 102015217572, for the purpose of facilitating the cooling element assembly therefrom the printed circuit board.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Hayakawa et al., [US 8,106,307] disclose substrate structure and electronic apparatus; and
Wetzel et al. [US 2008/0108478] disclose a control module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
06/14/2022